Case: 17-20226      Document: 00514476515        Page: 1     Date Filed: 05/17/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                   No. 17-20226                                FILED
                                 Summary Calendar                          May 17, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk


ANTONIO DERRELL JACKSON,

                                                Plaintiff−Appellant,

versus

FORT BEND COUNTY SHERIFF’S DEPARTMENT;
WAYNE KUHLMAN, Sergeant; JAMES CASSIDY, Deputy,

                                                Defendants−Appellees.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 4:17-CV-714




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

      Antonio Jackson, Texas prisoner #2008378, filed a pro se, in forma


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-20226     Document: 00514476515          Page: 2   Date Filed: 05/17/2018


                                   No. 17-20226

pauperis (“IFP”) 42 U.S.C. § 1983 action. He alleged that he was arrested un-
lawfully by two Harris County deputies, Wayne Kuhlman and James Cassidy.
He also asserted that he was denied access to the courts to challenge the arrest
while incarcerated in the Fort Bend County Jail. The court dismissed the com-
plaint because it failed to present a cognizable claim. The court found that the
unlawful-arrest claim, based on Jackson’s 2011 arrest, had been dismissed, in
a previous lawsuit, as barred by limitations. The court also found that the
access-to-courts claim had been rejected in another suit because the time to file
his unlawful-arrest claim had expired before Jackson had requested any forms,
seeking to file the complaint, from jail officials.

      Jackson moved for reconsideration, contending that the limitations per-
iod determined in the prior case was incorrect. The court stated that the prior
case had not been overturned and that the court could not overrule the prior
judgment.

      On appeal, Jackson maintains that the district court erred in dismissing
his current case based on the prior cases because those cases were wrongly
decided. “A dismissal of a civil rights complaint for failure to state a claim is
reviewed de novo, using the same standard applicable to dismissals under Fed-
eral Rule of Civil Procedure 12(b)(6).” Rogers v. Boatright, 709 F.3d 403, 407
(5th Cir. 2013). Because Jackson filed his civil rights suit IFP, the court could
consider affirmative defenses sua sponte. Ali v. Higgs, 892 F.2d 438, 440 (5th
Cir. 1990).

      “Claim preclusion, or res judicata, bars the litigation of claims that either
have been litigated or should have been raised in an earlier suit.” Test Masters
Educ. Servs., Inc. v. Singh, 428 F.3d 559, 571 (5th Cir. 2005). Issue preclusion,
or collateral estoppel, bars the relitigation of facts or law between the same



                                         2
    Case: 17-20226     Document: 00514476515    Page: 3   Date Filed: 05/17/2018


                                 No. 17-20226

parties in a future lawsuit. See Kaspar Wire Works, Inc. v. Leco Eng’g & Mach.,
Inc., 575 F.2d 530, 535−36 (5th Cir. 1978). Issue preclusion or collateral
estoppel is appropriate if (1) the identical issue was previously adjudicated;
(2) the issue was actually litigated; (3) the previous determination was neces-
sary to the decision; and (4) no special circumstances exist that would render
preclusion inappropriate or unfair. United States v. Shanbaum, 10 F.3d 305,
311 (5th Cir. 1994).

      Jackson has not shown that either of his claims is not barred by res jud-
icata or collateral estoppel. The district court did not err in dismissing his
claims. See Ali, 892 F.2d at 440.

      Jackson asserts that the court should have allowed him to amend his
complaint. Jackson failed, in the district court or on appeal, to provide any
ground on which such an amendment should be permitted. The district court
did not abuse its discretion in failing to grant leave to amend. See Eason v.
Thaler, 14 F.3d 8, 9−10 (5th Cir. 1994); Bazrowx v. Scott, 136 F.3d 1053, 1054
(5th Cir. 1998).

      Jackson moves this court to prevent the district court from requiring him
to pay a filing fee. Jackson’s request for relief is nonspecific and is DENIED.

      AFFIRMED.




                                       3